DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, fig.1-3 in the reply filed on 05/21/2021 is acknowledged.  The traversal is on the ground(s) that ornament element connected to the headband on fig.1-3. This is not found persuasive because species I shown different than other species as shown.  Claims 4-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/21/2021.
 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (6513167).
Regarding claims 1-3, Cheng discloses a diversified head wear ornament (fig.3), comprising a wearing member (1) and at least one ornamental member (3, 4) detachably fastened to said wearing member, said wearing member comprising an arched elastomer (the body 1 is configured to provide elastic to allow applied on the user’s head) in the form of a headband and an outer fabric layer (5) covered on said arched elastomer, each said ornamental member comprising a mount (fig.3 shown element 2 having a base opposite with a pair of hook by a pair of vertical rectangle), an ornament (4) provided at a top side of said mount and a fastener (21) provided at a bottom side of said mount for fastening said mount to said wearing member; further comprising a pivoting device (3) connected between each said ornament and said mount for allowing adjustment of the angular position of each said ornament relative to said mount; wherein said fastener is a clamp (col.2, lines 55-58, fig.3-4).

Conclusion
LEcRONE ET AL. (6237611) has been included because it has relative claims invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.